DETAILED ACTION
Allowable Subject Matter
1.        Claims 1-10 and 13-20 are allowed over the prior art of record.

Reasons for Allowance
2.        The following is an examiner’s statement of reasons for allowance: 
           The prior art of record neither teach nor render obvious the instant application claimed invention as a whole, in particular, the prior art fails to teach “An electronic device comprising: a processor; a printed circuit board on which the processor is mounted. a display device; and a display power integrated circuit configured to supply electric power to the display device, wherein the printed circuit board includes: a first circuit board; a first interposer formed on a first portion of the first circuit board; a second interposer formed on a second portion of the first circuit board, the second portion being adjacent to the first portion; a second circuit board coupled to the first interposer; and a third circuit board coupled to the second interposer, wherein the first interposer and the second interposer are disposed on a same surface of the first circuit board, wherein the display power integrated circuit is mounted on a first surface of the third circuit board, the first surface being configured to face the first circuit board, and wherein a connector connected to the display power integrated circuit is mounted on a second surface of the third circuit board, the second surface being opposite to the first surface of the third circuit board.” as recited claim 1.
            Claims 2-10 and 13-20 are also allowed as being directly or indirectly dependent of the allowed base claim 1.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571)270-1607. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDARGIE M AYCHILLHUM/Primary Examiner, Art Unit 2848